UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 95-10346
                            Summary Calendar
                         _____________________

                           CURTIS BROADNAX,

                                                 Plaintiff-Appellant,

                                VERSUS

    LONE STAR GAS COMPANY, A DIVISION OF ENSERCH CORPORATION,

                                                 Defendant-Appellee.

         ____________________________________________________

              Appeal from the United States District Court
                   for the Northern District of Texas
                             (3:94-CV-752-D)
         _____________________________________________________

                           December 11, 1995

Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:1

     In this action claiming race discrimination in his discharge

from his accountant position, in violation of Title VII of the

Civil Rights Act of 1967, 42 U.S.C. § 2000e et seq., Curtis

Broadnax, pro se, challenges the district court's denial of his

motion for appointment of counsel and the summary judgment granted

his employer, Lone Star Gas Co.     (Broadnax did not respond to the

summary judgment motion.)    We conclude that the district court did


     1
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular cases
on the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the court has determined that this opinion
should not be published.
not abuse its discretion in denying appointment of counsel.         And,

for the reasons stated in the district court's opinion (it assumed

arguendo   that   Broadnax   established   a   prima   facie   case),   we

conclude, based on our de novo review, that the summary judgment

was proper.   Accordingly, we

                                AFFIRM.




                                 - 2 -